343 F.2d 150
Rufus F. and Marguerite H. TURNER, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9769.
United States Court of Appeals Fourth Circuit.
Argued March 4, 1965.
Decided March 8, 1965.

Fortescue W. Hopkins, Roanoke, Va., for petitioners.
Howard J. Feldman, Atty., Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and I. Henry Kutz, Attys., Dept. of Justice, on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit Judges.
PER CURIAM.


1
This case was here in 1962 (4 Cir., 303 F.2d 94) and remanded to the Tax Court to ascertain the value of certain shares of stock of Cash Produce Company, received by the taxpayer in 1957. The present appeal is from the Tax Court's determination that the stock was worth $50.00 per share. Our review of the record and a consideration of the briefs and oral arguments convince us that this determination is well supported and should not be disturbed, for we are far from prepared to say that it is clearly erroneous.


2
Affirmed.